
	

114 S976 IS: Space Resource Exploration and Utilization Act of 2015
U.S. Senate
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 976
		IN THE SENATE OF THE UNITED STATES
		
			April 16, 2015
			Mrs. Murray (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To promote the development of a United States commercial space resource exploration and utilization
			 industry and to increase the exploration and utilization of resources in
			 outer space. 
	
	
		1.Short title
 This Act may be cited as the Space Resource Exploration and Utilization Act of 2015.
		2.Title 51 amendment
 (a)In generalSubtitle V of title 51, United States Code, is amended by adding at the end the following new chapter:
				
					513Space resource exploration and utilizationSec. 
							51301. Definitions.
							51302. Commercialization of space resource exploration and utilization.
							51303. Legal framework.
 51301.DefinitionsIn this chapter: (1)Space resourceThe term space resource means a natural resource of any kind found in situ in outer space.
 (2)Asteroid resourceThe term asteroid resource means a space resource found on or within an asteroid. (3)StateThe term State means any of the several States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, and any other commonwealth, territory, or possession of the United States.
 (4)United States commercial space resource utilization entityThe term United States commercial space resource utilization entity means an entity providing space resource exploration or utilization services, the control of which is held by persons other than a Federal, State, local, or foreign government, and that is—
 (A)duly organized under the laws of a State; (B)subject to the subject matter and personal jurisdiction of the courts of the United States; or
 (C)a foreign entity that has voluntarily submitted to the subject matter and personal jurisdiction of the courts of the United States.
								51302.Commercialization of space resource exploration and utilization
 (a)In generalThe President, acting through appropriate Federal agencies, shall— (1)facilitate the commercial exploration and utilization of space resources to meet national needs;
 (2)discourage government barriers to the development of economically viable, safe, and stable industries for the exploration and utilization of space resources in manners consistent with the existing international obligations of the United States; and
 (3)promote the right of United States commercial entities to explore outer space and utilize space resources, in accordance with the existing international obligations of the United States, free from harmful interference, and to transfer or sell such resources.
 (b)Report requiredNot later than 180 days after the date of the enactment of this section, the President shall submit to Congress a report that contains recommendations for—
 (1)the allocation of responsibilities relating to the exploration and utilization of space resources among Federal agencies; and
 (2)any authorities necessary to meet the international obligations of the United States with respect to the exploration and utilization of space resources.
								51303.Legal framework
 (a)Property rightsAny asteroid resources obtained in outer space are the property of the entity that obtained such resources, which shall be entitled to all property rights thereto, consistent with applicable provisions of Federal law.
 (b)Safety of operationsA United States commercial space resource utilization entity shall avoid causing harmful interference in outer space.
 (c)Civil action for relief from harmful interferenceA United States commercial space resource utilization entity may bring a civil action for appropriate legal or equitable relief, or both, under this chapter for any action by another entity subject to United States jurisdiction causing harmful interference to its operations with respect to an asteroid resource utilization activity in outer space.
 (d)Rule of decisionIn a civil action brought pursuant to subsection (c) with respect to an asteroid resource utilization activity in outer space, a court shall enter judgment in favor of the plaintiff if the court finds—
 (1)the plaintiff— (A)acted in accordance with all existing international obligations of the United States; and
 (B)was first in time to conduct the activity; and (2)the activity is reasonable for the exploration and utilization of asteroid resources.
 (e)Exclusive jurisdictionThe district courts of the United States shall have original jurisdiction over an action under this chapter without regard to the amount in controversy..
 (b)Clerical amendmentThe table of chapters for title 51, United States Code, is amended by adding at the end of the items for subtitle V the following:
				513. Space resource exploration and utilization51301.
			
